Citation Nr: 0924244	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.








ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 1991 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied 
service connection for right shoulder arthritis (also claimed 
as aching in most joints).  Jurisdiction of her claim has 
been assumed by the RO in Pittsburgh, Pennsylvania.

This matter was previously before the Board in June 2008, at 
which time the claim for service connection for a right 
shoulder disability was remanded for a new examination.  

The Board notes that the June 2008 remand also addressed the 
issue of service connection for a right knee disability, 
which was remanded for a new examination as well.  In 
September 2008, subsequent to the remand, the RO granted 
service connection for a right knee strain; as this was a 
full grant of benefits for the issue on appeal, the issue 
concerning the right knee is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for a right 
shoulder disability was remanded in June 2008 for an 
examination with a medical opinion.  An examination was 
provided for the Veteran in August 2008.  The examination 
report from August 2008 includes a diagnosis of a right 
shoulder spasm and the examiner's opinion that the Veteran's 
shoulder spasm is less likely than not related to service.  
As discussed below, however, this opinion is inadequate for 
determining whether the condition warrants service 
connection, and the Veteran's claim must be remanded for an 
amended medical opinion.

The August 2008 examiner noted that she had reviewed the 
claims folder and the Veteran's service treatment records.  
In opining that the Veteran's shoulder disability was less 
likely than not related to service, the examiner noted there 
was "NO documentation about shoulder injury or shoulder pain 
in her record."  Such a finding is unsupported in the 
record.  

The service treatment records show the Veteran was seen in 
April 2002 for, among other issues, her right shoulder.  At 
that time, she complained that she had trouble getting out of 
bed in the morning due to muscle aches and pains in her right 
shoulder and other parts of her body.  Additionally, the 
Veteran's August 2003 pre-separation examination, conducted 
while the Veteran was still on active duty, noted the 
Veteran's complaint of bilateral shoulder pain since 1999, 
with the right shoulder experiencing significantly greater 
pain than the left shoulder.  The August 2003 examiner found 
that there was insufficient evidence at the time to determine 
if her condition was acute or chronic, as the condition did 
not receive a full workup during her military career.

Here, the Board finds that the August 2008 examination is 
inadequate because, as addressed above, the examiner appears 
to have overlooked the Veteran's in-service medical history.  
The Veteran's claims folder should be returned to the August 
2008 examiner for an amended opinion.  

The Board notes that there are no treatment records for the 
Veteran subsequent to her November 2003 separation from 
service.  Before referring the claims folder to the August 
2008 examiner, the RO should contact the Veteran in order to 
ascertain whether she has received treatment at any VA 
facility or from private medical providers pertaining to her 
right shoulder.  The RO should obtain any records identified 
by the Veteran.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
ascertain whether she has received post-
service medical treatment for her right 
shoulder disability.  If the Veteran 
received treatment at a VA medical 
facility, the RO should obtain all records 
of the Veteran's medical treatment 
provided by VA.  If the Veteran has 
received private treatment for her 
shoulder, the RO should request that she 
provide signed releases for all private 
medical providers so that these records 
can be obtained.  The Veteran is to be 
notified of unsuccessful efforts in order 
to allow her the opportunity to obtain and 
submit these records for VA review.

2.  After all identified post-service 
treatment records for the Veteran's 
shoulder have been obtained and associated 
with her file, the RO should return the 
claims folder to the August 2008 examiner.  
The examiner should carefully review the 
entirety of this remand, as well as the 
Veteran's entire claims folder and service 
treatment records, including the April 
2002 clinical record and the August 2003 
pre-separation examination.  The examiner 
should then opine as to whether it is at 
least as likely as not (i.e., at least a 
50-50 degree of probability), or less 
likely than not (i.e., less than a 50-50 
probability), that the Veteran's current 
shoulder disability is related to her 
active duty service.  A detailed rationale 
is requested for all opinions expressed by 
the examiner.

3.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

